DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top cap and the main body are physically separated and are only electrically connected via a plurality of control signals must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low power micro-controller” in claim 2 is a relative term which renders the claim indefinite. The term “low power micro-controller” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not definite how to interpret “low power micro-controller” as recited in claim 2.
The term “high power micro-controller” in claim 7 is a relative term which renders the claim indefinite. The term “high power micro-controller” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not definite how to interpret “high power micro-controller” as recited in claim 7.
In claim 14, the recitation of “the top cap and the main body are physically separated and are only electrically connected via a plurality of control signals” is not definite. It is not definite how to reconcile this recitation with claim 1, which claim 14 depends from. Claim 1 recites “top cap attachable to the main body for closing the main body”. It is not definite how the top cap is attachable to the main body for closing the main body while the top cap and the main body are physically separated and are only electrically connected via a plurality of control signals.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060080857 A1 to Regen (“Regen”) in view of US 20140264075 A1 to LaPorte et al. (“LaPorte”).
Regen discloses:
Regarding claim 1: 
a baby food warmer (e.g., system 100 is a warmer, and the recitation of “baby food” is interpreted as intended use) comprising: 

a top cap (e.g., handle portion 102) attachable to the main body for closing the main body (e.g., Fig. 1-3 and para 29-40); 
wherein: 
the top cap further comprises a first micro-controller (e.g., operation buttons 105, which are connected to circuitry and switch mechanisms contained in the interior portion of the handle section, micro processing unit (MPU)) configured to generate a plurality of control signals for controlling the temperature regulator, and to receive a plurality of sensing signals from the external sensor and the internal sensor (e.g., Fig. 1-3 and para 29-40);
Regarding claim 2, as best understood: the first micro-controller is a low power micro-controller configured to identify a deviation of temperature between the sensing signals from the external sensor and from the internal sensor for determining whether the temperature regulator is operating at an idle state without immersing into the baby food (e.g., Fig. 1-3 and para 29-40);
Regarding claim 3, as best understood: the external sensor is positioned at the lower tip facing outwardly for measuring the temperature of the baby food (e.g., Fig. 1-3 and para 29-40);
Regarding claim 4, as best understood: the internal sensor is positioned in the lower tip proximate to the temperature regulator for measuring the temperature of the temperature regulator (e.g., Fig. 1-3 and para 29-40);
Regarding claim 8: the main body further comprises a battery cavity (e.g., cavity for battery disclosed in para 50) for fixing a high power (HP) battery, wherein the HP battery is used to electrically power the temperature regulator (e.g., Fig. 1-3 and para 29-40 and 50); and
Regarding claim 14, as best understood: the top cap and the main body are physically separated and are only electrically connected via a plurality of control signals (e.g., Fig. 1-3 and para 29-40, wherein aperture 101 (double walled tubular structure assuming a semi-annular or annular shape) and handle portion 102 are capable of being attached as recited in claim 1 as well as physically separated and only electrically connected via a plurality of control signals, as best understood).
Regen does not explicitly disclose a charging case (as recited in claim 1).
However, LaPorte discloses:
Regarding claim 1: 
a charging case comprising: 
an upper cover (e.g., upper covers of apparatuses 200-600) having a magnet (e.g., a pair of magnets configured to secure two halves of the enclosure 160 to one another, magnet) (e.g., para 47, para 58, 73); and 
a charging base (e.g., bases of apparatuses 200-600) having a magnetic switch (e.g., magnetic switch disclosed in para 26 and 72), a charging connector (e.g., charging module 303, 403, 503, 603), and a UV-C light emitting diode (e.g., emitter 112 configured to emit EO radiation as disclosed in para 32; EO radiation or "sanitizing EO radiation" refers to type-C ultraviolet radiation (UV-C) as disclosed in para 20; emitter may comprise a light emitting diode as disclosed in para 34) (e.g., Fig. 1-6 and 11 and para 20, 26-34, 43-47, 56, 63, 66, 70-72, 82-92);
Regarding claim 5: the magnetic switch is a magnetically actuated electric switch responsive to a magnetic force induced by the magnet for determining whether the upper cover is connected to the charging base (e.g., Fig. 1-6 and 11 and para 20, 26-34, 43-47, 56, 63, 66, 70-72, 82-92);
Regarding claim 6: the magnetic switch is configured to switch on the UV-C light emitting diode when the upper cover is connected to the charging base for sterilization and disinfection of the baby food warmer (e.g., Fig. 1-6 and 11 and para 20, 26-34, 43-47, 56, 63, 66, 70-72, 82-92);
Regarding claim 7, as best understood: the main body further comprises a second micro-controller (e.g., controller 140 may comprise a microprocessor) configured to determine the output power of the temperature regulator, wherein the second micro-controller is a high power micro-controller (e.g., Fig. 1-6 and 11 and para 20, 26-34, 43-47, 56, 63, 66, 70-72, 82-92); and
Regarding claim 8: the main body further comprises a battery cavity (e.g., cavity where power module 611 is located for fixing a high power (HP) battery, wherein the HP battery is used to electrically power the temperature regulator (e.g., Fig. 6 and para 71).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Regen as suggested and taught by LaPorte in order to charging and sanitizing portable electronic devices.



Claims 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regen in view of LaPorte and further in view of US 20030186592 A1 to Potega (“Potega”).
Regen in view of LaPorte discloses substantially all of the features of the claimed invention as set forth above.
Regen in view of LaPorte does not explicitly disclose the HP battery has an output power more than 50W (as recited in claim 8), the HP battery is detachably clipped (as recited in claim 9), or the top cap further comprises a soft pack battery (as recited in claim 13).
However, Potega discloses:
Regarding claim 9: the HP battery has an output power more than 50W (e.g., para 24, which discloses power of 75 Watts at 100%, and para 190, which discloses 50 Watts);
Regarding claim 10: the HP battery is detachably clipped (e.g., contact 213 can be a spring clip in a battery holder, and battery terminal 209 would electrically engage it) on a positive terminal (e.g., positive terminal 209) of the top cap (e.g., Fig. 10B and 11 and para 139, 155, 202, 222 and 223); and
Regarding claim 13: the top cap further comprises a soft pack battery (e.g., rechargeable and lithium ion batteries are disclosed in para 12 and 255, which is consistent with the disclosure in para 53 of the specification of the present application, which discloses: The soft pack battery 120 is a lithium-ion battery, lithium polymer battery, or other rechargeable batteries, and it is also referred to as "low power (LP) battery") having an output power of less than 5W (e.g., para 24 and 190, wherein the batteries of Potega are capable of having an output power of less than 5W when the batteries are depleted).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Regen in view of LaPorte as suggested and taught by Potega in order to incorporate a connector in a replaceable battery housing provides a convenient means of modifying electrical circuits, both in the battery and, as a consequence, the battery's host device and to ensure conductivity.



Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regen in view of LaPorte and further in view of US 20110255260 A1 to Weber et al (“Weber”).
Regen in view of LaPorte discloses substantially all of the features of the claimed invention as set forth above.
Regen also discloses:
Regarding claim 11: the top cap further comprises display window 106 corresponding to an LCD (e.g., Fig. 1-3 and para 29-40 and 50); and
Regarding claim 12: the first micro-controller is configured to generate a plurality of control signals for controlling the LCD (e.g., Fig. 1-3 and para 29-40 and 50).
Regen in view of LaPorte does not explicitly disclose a plurality of touch sensing electrodes (as recited in claim 11).
However, Weber
Regarding claim 11: the top cap further comprises an LCD (e.g., display 7628 may be a liquid crystal display (LCD)) and a plurality of touch sensing electrodes (e.g., a layer of capacitive electrodes for implementing a capacitive touch sensor array may be formed under the cover glass) (e.g., Fig. 2 and para 73 and 107); and
Regarding claim 12: the first micro-controller (e.g., circuitry 12 may be based on processors such as microprocessors, microcontrollers, digital signal processors, dedicated processing circuits, power management circuits, audio and video chips, and other suitable integrated circuits) is configured to generate a plurality of control signals for controlling the LCD (e.g., para 66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Regen in view of LaPorte as suggested and taught by Weber in order to ensure that the electronic device is attractive, to achieve compact size and to achieve good electrical performance by designing an electronic device to handle a variety of thermal and electrical loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 24, 2022